DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 11 identifies an auxiliary cam (on the right) with reference characters “9.3” and “9.1,” it should likely be identified as only 9.3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in line 16 of page 25, “the setting arrangement 7” should likely be --the adjusting arrangement 7-- for consistency.  Appropriate correction is required.
Claim Objections
Claims 18, 24, and 26 are objected to because of the following informalities:  
In line 1 of claim 18, it is likely Applicant intended to recite --according to claim 17-- and the claim will be examined as depending from claim 17 instead of claim 16
In lines 2-3 of claim 24, “are designed and are in” should likely be --are in--
In line 3 of claim 26, “and is movably mounted relative thereto” should likely be --and the lever is movably mounted relative to the carrier-- to clarify.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


 Claims 16-17, 22-24, 26, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porada et al., US Pub. 2018/0252009 A1 [hereinafter: Porada].

	Regarding claim 16, Porada discloses a door handle arrangement (4 Fig. 2) comprising:
	a carrier element (6 Fig. 2),
	a handle element (5, 14-16 Fig. 2) which is movable arranged on the carrier element ([0035]) between a non-use position (Fig. 5) and a use position (Fig. 6), and 
	an adjusting mechanism (17, 19, 22, 23, 37 Fig. 2) for adjusting the handle element relative to the carrier element ([0035], [0038]), 
	wherein the adjusting mechanism comprises at least one lever (17 Fig. 2) and a cam carrier (37 Fig. 2) having at least one main cam (22 Fig. 2) for the controlled movement of the handle element between the non-use position and the use position ([0038]), and
	wherein the main cam interacts with a cam counter surface arranged on the lever (illustrated in Figs. 5-7) and has a variable curve shape (variable curve shape of the main cam depicted in Figs. 5-7). 

	Regarding claim 22, Porada discloses the door handle arrangement according to claim 16, wherein the cam carrier (37 Fig. 2) comprises a plurality of main cams (22, 23 Fig. 2) which are designed to corresponds to one another ([0035], Fig. 2). 

	Regarding claim 23, Porada discloses the door handle arrangement according to claim 16, wherein the at least one main cam is designed as a disc or roller (Fig. 2). 

	Regarding claim 24, Porada discloses the door handle arrangement according to claim 16, wherein the adjusting mechanism and the handle element and the carrier element are in (see claim objection) operative connection with one another in the use position of the handle element such that the handle element is fixed in the use position ([0039]-[0040], [0042]: the handle element is fixed in the use position until the motor returns the handle to the non-use position).

	Regarding claim 26, Porada discloses the door handle arrangement according to claim 16, wherein the adjusting mechanism comprises a main axis (19 Fig. 2) about which the lever is mounted on the carrier element ([0035], Fig. 2) and the lever is movably mounted relative to the carrier (see claim objection) ([0035], Figs. 5-6: the lever 17 is mounted to rotate relative to the carrier).

	Regarding claim 29, Porada discloses the door handle arrangement according to claim 16, wherein the carrier element (6 Fig. 2) comprises at least one handle guide (10 Fig. 2), in or on which the handle element is guided ([0033], [0038]: the handle is guided in or on the first bearing 10) when it is adjusted between the non-use position and the use position (Figs. 5-6).

	Regarding claim 30, Porada discloses a vehicle door (1 Fig. 1) having at least one door handle arrangement according to claim 16 ([0032], see claim 16 above).

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torkowski et al., US Pub. 2018/0216373 A1 [hereinafter: Torkowski].

	Regarding claim 16, Torkowski discloses a door handle arrangement (4 Fig. 3) comprising:
	a carrier element (6 Fig. 4),
	a handle element (5a Fig. 4) which is movable arranged on the carrier element ([0037]) between a non-use position (Fig. 7) and a use position (Fig. 16), and 
	an adjusting mechanism (7, 10, 11 Fig. 4) for adjusting the handle element relative to the carrier element ([0044]-[0045]), 
	wherein the adjusting mechanism comprises at least one lever (7 Fig. 4) and a cam carrier (11 Fig. 5) having at least one main cam (10 Fig. 5) for the controlled movement of the handle element between the non-use position and the use position ([0044]-[0045]), and
	wherein the main cam interacts with a cam counter surface arranged on the lever (19 Fig. 15) and has a variable curve shape (illustrated in Fig. 6). 

Regarding claim 17, Torkowski discloses the door handle arrangement according to claim 16, wherein the main cam has at least first (17 Fig. 6) and second (14 Fig. 6) cam portions with different curve shapes (illustrated in Fig. 6).

	Regarding claim 18, Torkowski discloses the door handle arrangement according to claim 17, wherein the first cam portion (17 Fig. 9) has a first curve shape that the main cam and the lever are arranged to be spaced apart from one another in the non-use position ([0042], Fig. 9).

	Regarding claim 19, Torkowski discloses the door handle arrangement according to claim 17, wherein the second cam portion (14 Fig. 12) has a second curve shape that the main cam and the lever can be moved relative to one another (illustrated by the movement from Fig. 12 to Fig. 15) in order to move the handle element in an intermediate position or the use position ([0043], Fig. 15).

Claims 16 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rhein et al., US Pub. 2021/0332620 A1 [hereinafter: Rhein].

	Regarding claim 16, Rhein discloses a door handle arrangement (3 Fig. 25) comprising:
	a carrier element (8 Fig. 5);
	a handle element (4 Fig. 5) which is movable arranged on the carrier element ([0068]) between a non-use position (Fig. 21) and a use position (Fig. 25); and 
	an adjusting mechanism (15, 19 Fig. 5; depicted in Fig. 23) for adjusting the handle element relative to the carrier element ([0068]), 
	wherein the adjusting mechanism comprises at least one lever (10 Fig. 23) and a cam carrier (51 Fig. 23) having at least one main cam (52 Fig. 6) for the controlled movement of the handle element between the non-use position and the use position ([0074]; movement from Figs. 21-22 to Figs. 25-26), and
	wherein the main cam interacts with a cam counter surface (10a Fig. 8) arranged on the lever ([0074]) and has a variable curve shape (depicted in Fig. 6). 

	Regarding claim 25, Rhein discloses the door handle arrangement according to claim 16, wherein the adjusting mechanism comprises at least one adjusting arrangement (15 Fig. 17) through which the handle element is fixed under tension at least in the use position ([0073]: the handle 4 is fixed under tension of the spring 50 in the use position). 

Claims 16, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Couto Maquieira et al., US Pub.2018/017686 A1 [hereinafter: Couto Maquieira].

	Regarding claim 16, Couto Maquieira discloses a door handle arrangement (10 Fig. 1) comprising:
	a carrier element (50 Fig. 1),
	a handle element (60 Fig. 1) which is movable arranged on the carrier element ([0060]) between a non-use position (Fig. 3A) and a use position (Fig. 3C), and 
	an adjusting mechanism (100 Fig. 24A) for adjusting the handle element relative to the carrier element ([0076]), 
	wherein the adjusting mechanism comprises at least one lever (100 Fig. 14 and 400 Fig. 20) and a cam carrier (452 Fig. 20) having at least one main cam (450b Fig. 20) for the controlled movement of the handle element between the non-use position and the use position ([0169]-[0171]), and
	wherein the main cam interacts with a cam counter surface arranged on the lever (150 Fig. 23A) and has a variable curve shape (illustrated in Fig. 20). 

 	Regarding claim 27, Couto Maquieira discloses the door handle arrangement according to claim 16, wherein the cam carrier comprise at least one auxiliary cam (450a Fig. 20) arranged thereon for spring decoupling ([0099], [0159]: cam 450a is configured to decouple the spring 322, biasing pawl 320, from the ejection lever 100). 

	Regarding claim 28, Couto Maquieira discloses the door handle arrangement according to claim 16, wherein the lever comprise at least one cam guide (112a, 112b Fig. 7) in which or on which the cam carrier is guided when the handle element is adjusted between the non-use position and the use position (Figs. 24A-24C, [0080], [0130]: the cam carrier is guided in at least one opening 112a, 112b).

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Velicanin et al., US Pub. 2020/0347651 A1 [hereinafter: Velicanin].

	Regarding claim 16, Velicanin discloses a door handle arrangement (3 Fig. 1) comprising:
	a carrier element (7 Fig. 4),
	a handle element (4 Fig. 6) which is movable arranged on the carrier element ([0040]) between a non-use position (Fig. 10) and a use position (Fig. 12), and 
	an adjusting mechanism (6, 11 Fig. 6) for adjusting the handle element relative to the carrier element ([0040]), 
	wherein the adjusting mechanism comprises at least one lever (11 Fig. 9) and a cam carrier (23 Fig. 8) having at least one main cam (24 Fig. 7) for the controlled movement of the handle element between the non-use position and the use position ([0044]), and
	wherein the main cam interacts with a cam counter surface arranged on the lever (21 Fig. 9) and has a variable curve shape (illustrated in Fig. 6). 

	Regarding claim 17, Velicanin discloses the door handle arrangement according to claim 16, wherein the main cam has at least first and second cam portions with different curve shapes (Fig. 14, annotated below).

    PNG
    media_image1.png
    432
    422
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Velicanin, US Pub. 2020/0347651, as applied to claim 17 above, and further in view of Toyama et al., US Pub. 2022/0195763 A1 [hereinafter: Toyama].

Regarding claim 20, Velicanin discloses the door handle arrangement according to claim 17, wherein the first cam portion (Fig. 14, annotated below) is designed such that a rotation of the main cam according to a first rotational movement in a first rotational angle range (the first rotational movement from the position in Fig. 10 to move the arm 21 along the first cam portion) causes a first opening movement of the handle element (Fig. 14, annotated below, illustrates the actuating arm 21 slides along the first cam portion during the first rotational movement, causing a first opening movement; [0044]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first rotational angle range to be 160⁰ to 200⁰ to move the actuating arm along the first cam portion for extending the handle with a desired speed, as suggested by Velicanin ([0012]: design of the cam is decisive for the manner and speed that the handle is extended). Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Velicanin does not explicitly disclose the first opening movement of the handle element in a range of 4 mm to 7 mm. Toyama teaches a rotation of a main cam according to a first rotational movement causes a first opening movement of a handle element that is small (Figs. 5A-5B, [0019], [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the first opening movement to be in a range of 4 mm to 7 mm to maximum driving force applied to the handle for breaking ice and preventing operating failure due to freezing, as suggested by Toyama ([0053]). Since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

    PNG
    media_image2.png
    432
    422
    media_image2.png
    Greyscale


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Velicanin, US Pub. 2020/0347651, as applied to claim 17 above, alone.

Regarding claim 21, Velicanin discloses the door handle arrangement according to claim 17, wherein the second cam portion (Fig. 14, annotated above: the increasing radius that merges into a second radius 30) is designed such that a rotation of the main cam according to a second rotational movement in a second rotational angle range (the second rotational movement along the second cam portion to the position in Fig. 12) causes a second opening movement of the handle element (Fig. 14, annotated above, illustrates the actuating arm 21 slides along the second cam portion during the second rotational movement, causing a second opening movement; [0044]).
Velicanin does not explicitly disclose the second rotational angle range of 160⁰ to 200⁰. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second rotational angle range to be 160⁰ to 200⁰ to move the actuating arm along the second cam portion for extending the handle with a desired speed, as suggested by Velicanin ([0012]: design of the cam is decisive for the manner and speed that the handle is extended). Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Velicanin does not explicitly disclose the second opening movement of the handle element in a range of 25 mm to 30 mm. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the second opening movement to be in a range of 25 mm to 30 mm to expose enough of the handle for proper operation by a user. Since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Low et al. (US 2019/0234122), Heyduck et al. (US 2021/0156178), Wittwer (US 2003/0019261), Sobecki (US 2020/0102773), Perez et al. (FR 3024173), and Yoshino et al. (US 9605452), related to a handle element and adjusting mechanism comprising at least one lever and a cam carrier having at least one main cam to control movement of the handle element.
Christensen et al. (US 2020/0332575) related to an adjusting arrangement through which the handle element is fixed under tension in the use position.
Heyduck et al. (DE 102009018803) related to an adjusting arrangement comprising a cam carrier with a plurality of main cams to control movement of the handle element.
Guerin et al. (US 2020/0080351) related to an adjusting mechanism including an element for spring decoupling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675